12/09/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0678


                                      DA 19-0678
                                   _________________

SUNSET IRRIGATION DISTRICT; CAROLYN
R. MACK and CHRISS A. MACK,

             Claimants and Appellees,

UNITED STATES OF AMERICA (FISH AND                                 ORDER
WILDLIFE SERVICE); GLENDA F.
ANDERSON; JIMMY A. ANDERSON;
JOHN ANDERSON; ROWDY ANDERSON,

             Objectors and Appellants.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Russ McElyea, Chief Water Court Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 9 2020